Exhibit 10.2

 

 

NC TRANSACTION, INC.

RESTORATION PLAN

Amended and restated as of November 9, 2017

 

 

NC TRANSACTION, INC.

RESTORATION PLAN



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE 1. DEFINITIONS

     5  

1.1.

 

“Account”

     5  

1.2.

 

“Additional Compensation”

     5  

1.3.

 

“Affiliated Entity”

     5  

1.4.

 

“Beneficiary”

     6  

1.5.

 

“Board of Directors”

     6  

1.6.

 

“Code”

     6  

1.7.

 

“Committee”

     6  

1.8.

 

“Company”

     6  

1.9.

 

“Compensation”

     6  

1.10.

 

“Compensation Limit”

     6  

1.11.

 

“Disability”

     7  

1.12.

 

“Dow Jones 401(k) Plan”

     7  

1.13.

 

“Eligible Employee”

     7  

1.14.

 

“Employee”

     7  

1.15.

 

“Employer”

     7  

1.16.

 

“Employer Credit”

     7  

1.17.

 

“Interest Credit”

     7  

1.18.

 

“NCTI Savings Plan”

     7  

1.19.

 

“Participant”

     8  

1.20.

 

“Plan”

     8  

1.21.

 

“Plan Year”

     8  

1.22.

 

“Separation from Service”

     8  

1.23.

 

“Termination of Employment”

     8  

 

-ii-



--------------------------------------------------------------------------------

         Page  

ARTICLE 2. PARTICIPATION AND EMPLOYER CREDITS

     9  

2.1.

 

Participation.

     9  

2.2.

 

Employer Credits.

     9  

2.3.

 

Vesting.

     9  

ARTICLE 3. INTEREST CREDITS

     9  

3.1.

 

Interest Credits.

     9  

3.2.

 

Determination of Interest Credits.

     9  

ARTICLE 4. TERMINATION AND DISTRIBUTION

     10  

4.1.

 

Termination of Active Participation.

     10  

4.2.

 

Distribution of Account.

     10  

ARTICLE 5. ADMINISTRATION OF PLAN

     12  

5.1.

 

Committee Action and Delegation.

     12  

5.2.

 

Effect of Committee’s Action.

     12  

ARTICLE 6. CLAIMS PROCEDURE

     13  

6.1.

 

Claims.

     13  

ARTICLE 7. MISCELLANEOUS

     14  

7.1.

 

Amendment or Termination of the Plan.

     14  

7.2.

 

No Contract for Employment.

     14  

7.3.

 

Payments to Persons under Legal Disability.

     15  

7.4.

 

Unclaimed Benefits.

     15  

7.5.

 

Multiple Claims for Benefits.

     15  

7.6.

 

Construction.

     15  

7.7.

 

Funding.

     15  

7.8.

 

Participant’s Interest.

     16  

 

-iii-



--------------------------------------------------------------------------------

         Page  

7.9.

 

Withholding.

     16  

7.10.

 

Severability.

     16  

7.11.

 

Governing Law.

     16  

 

 

-iv-



--------------------------------------------------------------------------------

NC TRANSACTION, INC.

RESTORATION PLAN

The purpose of the NC Transaction, Inc. Restoration Plan (the “Plan”) is (i) to
provide participants with supplemental retirement benefits in addition to the
benefits payable from the Company’s or an Affiliated Entity’s qualified
retirement plans and Social Security, (ii) to provide participants, on an
unfunded basis, with those retirement benefits which would have become payable
under either the NCTI Savings Plan or the Dow Jones 401(k) Plan but for the
limitations directly or indirectly imposed by the Code on the contributions
which could have been provided under such plans with respect to employee
participants, and (iii) to provide the Company and its Affiliated Entities with
a method of rewarding and retaining its management and highly compensated
employees.

This Plan is intended to qualify as a plan solely for the benefit of a select
group of management and highly compensated employees of the Company and certain
of its subsidiary and affiliated business entities under the Employee Retirement
Income Security Act of 1974, as amended, and shall be administered and
interpreted in a manner consistent with such intent.

ARTICLE 1. DEFINITIONS

When used in this document, capitalized words and phrases will have the
following meanings unless the context clearly requires a different meaning:

1.1. “Account”

means the account established on the Company’s books and records for each
Participant which reflects the deferred amounts which the Company promises to
pay to the Participant under the terms and conditions of this Plan. Each
Participant’s Account may be subdivided into multiple subaccounts as necessary
or convenient to reflect (i) the source of amounts credited to the subaccount or
(ii) Interest Credits accrued pursuant to the Plan. References to a
Participant’s “Account” shall refer to the Account in the aggregate, or any
subaccount, as the context may dictate.

1.2. “Additional Compensation”

means the amount of a Participant’s annual Compensation, determined pursuant to
Section 1.9, in excess of the Compensation Limit. In addition, the Committee, in
its sole and absolute discretion, may elect to include other amounts in the
Additional Compensation of an individual Participant.

1.3. “Affiliated Entity”

means any corporation, limited liability company, partnership, or other business
entity or division or department of an entity having employees to whom the Board
of Directors has extended (with the acceptance of such entity) the benefits of
this Plan, or any successor entities of such an entity.



--------------------------------------------------------------------------------

1.4. “Beneficiary”

means the person or persons designated as such by a Participant pursuant to
Section 4.2(c) hereof to receive any amounts payable under this Plan with
respect to such Participant following the Participant’s death or, if applicable,
the contingent or default Beneficiary determined pursuant to Section 4.2(c).

1.5. “Board of Directors”

means the Board of Directors of NC Transaction, Inc.

1.6. “Code”

means the Internal Revenue Code of 1986, as amended from time to time.

1.7. “Committee”

means the Consolidated Plan Committee under the NCTI Savings Plan or any
delegate or delegates authorized by the Committee to take action on its behalf.

1.8. “Company”

means NC Transaction, Inc., or its successors.

1.9. “Compensation”

means (i) for Participants in the NCTI Savings Plan, a Participant’s
“Compensation” as defined under the NCTI Savings Plan for the Plan Year and
(ii) for Participants in the Dow Jones 401(k) Plan, a Participant’s
“Compensation” as defined under the Dow Jones 401(k) Plan for the Plan Year.
Notwithstanding the foregoing, Compensation for a Plan Year in excess of the
following amounts shall not be taken into account for purposes of this Plan:
(i) for the Company’s Chief Executive Officer, Chief Financial Officer and
General Counsel, Compensation in excess of $5 million, (ii) for other Employees
of the Executive Leadership team who report directly to the Company’s Chief
Executive Officer, Compensation in excess of $2 million, and (iii) for all
Employees not covered by the preceding clauses (i) or (ii), Compensation in
excess of $500,000.

1.10. “Compensation Limit”

means an amount determined and adjusted pursuant to Code section 401(a)(17) and
the guidance issued thereunder that sets forth the maximum annual Compensation
that may be taken into account under the NCTI Savings Plan or the Dow Jones
401(k) Plan, as applicable. The Compensation Limit for 2013 is $255,000.

 

6



--------------------------------------------------------------------------------

1.11. “Disability”

means a condition under which a Participant either (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering Employees of the Company or its Affiliated
Entities.

1.12. “Dow Jones 401(k) Plan”

means the Dow Jones 401(k) Savings Plan, as amended from time to time.

1.13. “Eligible Employee”

means an Employee who is (i) either (a) an active participant in the NCTI
Savings Plan or (b) an active participant in the Dow Jones 401(k) Plan and
(ii) is not eligible to participate in any of the Company’s or an Affiliated
Entity’s defined benefit pension plans.

1.14. “Employee”

means any person employed by an Employer (but only while the Employer is, or
was, the Company or an Affiliated Entity, unless otherwise provided in this
Plan). Employee shall include an individual who would be an Employee but who is
on an approved leave of absence. Employee shall not include, however, any
director of the Company or an Affiliated Entity not otherwise employed as an
Employee.

1.15. “Employer”

means the Company or any Affiliated Entity that employs management or other
highly compensated Employees who are Eligible Employees.

1.16. “Employer Credit”

means the amount that the Company or an Affiliated Entity credits to a
Participant’s Account pursuant to Section 2.2 of the Plan with respect to any
Plan Year.

1.17. “Interest Credit”

means the amount credited to a Participant’s Account pursuant to Section 3.1 and
determined pursuant to Section 3.2.

1.18. “NCTI Savings Plan”

means the NC Transaction, Inc. Savings Plan, effective as of June 28, 2013, as
amended from time to time.

 

7



--------------------------------------------------------------------------------

1.19. “Participant”

means an Eligible Employee to whose Account the Company or an Affiliated Entity
credits an Employer Credit under the terms of this Plan.

1.20. “Plan”

means the NC Transaction, Inc. Restoration Plan as set forth in this document
and as amended from time to time.

1.21. “Plan Year”

means the twelve-month period beginning January 1 and ending December 31.

1.22. “Separation from Service”

means the Participant’s death, retirement, or other termination of employment
with the Company or an Affiliated Entity, whether voluntary or involuntary, and
shall be construed in accordance with Treasury Regulation Section 1.409A-1(h).
For purposes of this Plan, a Separation from Service shall include the date as
of which a person recovers from a Disability and does not return to employment
with the Company or any Affiliated Entity and shall not mean a leave of absence
as a result of military leave, sick leave, or other bona fide leave of absence
if the period of such leave does not exceed six months, or if longer, so long as
the Participant’s right to reemployment with the Company is provided either by
statute or by contract and there is a reasonable expectation that the
Participant will return to perform services for the Company or an Affiliated
Entity. For a Participant who is employed by an Affiliated Entity, unless
otherwise provided by the Committee, in its sole and absolute discretion, a
Separation from Service hereunder shall also be deemed to occur as of the date
that such Participant’s Employer ceases to be within the Company’s controlled
group, determined pursuant to Code Sections 414(b), (c), or (m), whether by
merger, sale, exchange, or other transaction, if such Participant remains
employed by such Affiliated Entity as of and after such transaction.

1.23. “Termination of Employment”

means the later to occur of (i) a Participant’s termination of employment with
the Company or an Affiliated Entity, for any reason, whether voluntary or
involuntary, or (ii) a Participant’s Separation from Service as an Employee.
References to “termination of employment” shall be deemed to refer to a
“separation from service” within the meaning of Code Section 409A.

For participants in the NCTI Savings Plan, words and phrases defined in the NCTI
Savings Plan shall have the same meanings when used herein unless expressly
provided to the contrary herein. For participants in the Dow Jones 401(k) Plan,
words and phrases defined in the Dow Jones 401(k) Plan shall have the same
meanings when used herein unless expressly provided to the contrary herein.

 

8



--------------------------------------------------------------------------------

ARTICLE 2. PARTICIPATION AND EMPLOYER CREDITS

2.1. Participation.

(a) Participation in the Plan. Participation in the Plan shall be limited to
each Eligible Employee with respect to whom allocations of employer
contributions under the NCTI Savings Plan or the Dow Jones 401(k) Plan are
reduced or limited as a result of the Compensation Limit.

(b) Becoming a Participant. An Eligible Employee shall become a Participant upon
his having an amount credited to his Account as an Employer Credit by the
Company or an Affiliated Entity.

2.2. Employer Credits.

(a) Determination of Employer Credits. A Participant in the Plan shall be
eligible to receive an Employer Credit equal to 5.5% of such Participant’s
Additional Compensation for a Plan Year.

(b) Crediting of Employer Credits. An Employer Credit shall be credited to the
Account under the Plan of a Participant who satisfies the requirements of
Section 2.1(a) with respect to each pay period during the Plan Year in which the
Participant has received Additional Compensation for such Plan Year.

2.3. Vesting.

Any amount credited to a Participant’s Account, including Employer Credits and
Interest Credits on such amounts pursuant to Section 3.1 hereof, will fully
(100%) vest upon the Participant’s attainment of two (2) Years of Service.

ARTICLE 3. INTEREST CREDITS

3.1. Interest Credits.

At the end of each Plan Year, at any time designated by the Committee, and
immediately prior to the payment of any benefits hereunder, each Participant’s
Account shall be credited with Interest Credits, determined pursuant to
Section 3.2, that have accrued over such Plan Year, or if more recent, from the
date that a preceding Interest Credit was credited under this Section 3.1, if
any.

3.2. Determination of Interest Credits.

Each Participant’s Account shall accrue Interest Credits as if all amounts in
the Account, including Employer Credits and previous Interest Credits, were
invested in a Money Market interest-bearing vehicle chosen by the Committee, in
its sole and absolute discretion.

 

9



--------------------------------------------------------------------------------

ARTICLE 4. TERMINATION AND DISTRIBUTION

4.1. Termination of Active Participation.

(a) Direction by Committee. The Committee may direct that a Participant’s active
participation in this Plan be terminated at any time regardless of whether the
Participant’s employment with the Company and/or Affiliated Entities has
terminated (provided, however, that deferrals shall cease for any Plan Year only
to the extent such cessation would not violate Section 409A of the Code). If a
Participant’s active participation in the Plan is terminated and he continues in
employment with the Company or an Affiliated Entity, the Participant will not be
eligible to receive Employer Credits, but his Account will continue to be
deferred and will be credited with Interest Credits until distributed following
his Separation from Service.

(b) Termination of Employment. Each Participant’s active participation in this
Plan will terminate automatically upon his Termination of Employment.

4.2. Distribution of Account.

A Participant’s Account shall only be distributed upon such Participant’s
Separation from Service and shall be distributed pursuant to this Section 4.2.

(a) Form of Distributions. Upon a Participant’s Separation from Service, the
amounts credited to his Account will be paid to the Participant or, in the event
of the Participant’s death, to his beneficiary, as provided herein.

(1) If the balance in a Participant’s Account on the last day of the calendar
quarter in which a Separation from Service occurs is less than or equal to the
amount determined under Code Section 402(g) for that Plan Year (the “402(g)
Amount”), or if the Participant’s Separation from Service occurs prior to his
attainment of age fifty-five (55), then:

(A) if the Participant’s Separation from Service is as a result of death, the
balance of the Participant’s Account will be distributed in a single lump-sum
payment in the first (1st) month of the calendar quarter following the effective
date of such Separation from Service, or

(B) if the Participant’s Separation from Service is for any reason other than
death, then the balance of all amounts in the Participant’s Account will be
distributed in a single lump-sum payment as soon as administratively practicable
following six (6) months after such Participant’s Separation from Service.

(2) If the balance in a Participant’s Account on the last day of the calendar
quarter in which a Separation from Service occurs is greater than the 402(g)
Amount and the Participant’s Separation from Service occurs on or after his
attainment of age fifty-five (55), then distribution will be made in ten
(10) consecutive annual installments. Installments will be calculated in the
manner described in Section 4.2(b).

 

10



--------------------------------------------------------------------------------

(A) If the Participant’s Separation from Service is as a result of death, the
first of any installment payments shall be made in the first (1st) month of the
calendar quarter following the effective date of such Separation from Service,
and any subsequent installments shall be made in January of each year thereafter
during the elected distribution period.

(B) If a Participant’s Separation from Service is for any reason other than
death, then the first of any installment payments attributable to all amounts in
the Participant’s Account shall be made as soon as administratively practicable
following six (6) months after such Participant’s Separation from Service, and
any subsequent installments shall be made in January of each year thereafter
during the elected distribution period.

(b) Calculation of Installments. If a distribution is paid in annual
installments, each installment payment (except the last) will equal the balance
in the Participant’s Account on the last business day preceding the date of
payment divided by the number of remaining installments (including the
installment being paid). The final installment will be equal to the balance in
the Participant’s Account on the date of payment.

(c) Beneficiary Designation. Each Participant will have the revocable right to
make a written designation of one or more Beneficiaries and one or more
contingent Beneficiaries. The designation of a Beneficiary and/or contingent
Beneficiary, and any revocation and new designation, will be effective when
received by the Committee.

(1) In the event of a Participant’s death prior to the payment of all amounts in
his Account, remaining amounts will be paid to the Participant’s Beneficiary or
Beneficiaries. If the Participant is predeceased by his designated Beneficiary
or Beneficiaries, all remaining amounts will be paid to the Participant’s
contingent Beneficiary or Beneficiaries. If no Beneficiary is designated, or if
all designated Beneficiaries and contingent Beneficiaries have predeceased the
Participant, any unpaid amounts will be paid to the executor or other legal
representative of the Participant’s estate.

(2) If distribution of the Participant’s Account has begun in installments prior
to his death, the remaining installments will be paid when due to his
Beneficiary, contingent Beneficiary, or estate, as the case may be, as
determined in subsection (c)(1) above. If distribution has not yet begun, the
Participant’s Account will be distributed to his Beneficiary, contingent
Beneficiary, or estate, as the case may be, in accordance with Section 4.2(a).
Notwithstanding the foregoing, if a Participant has no surviving Beneficiary or
contingent Beneficiary, the Committee may, in its sole and absolute discretion,
direct that the unpaid balance in his Account be paid in a single lump-sum
payment to the Participant’s estate.

 

11



--------------------------------------------------------------------------------

ARTICLE 5. ADMINISTRATION OF PLAN

5.1. Committee Action and Delegation.

(a) Committee Action. The action of the Committee will be determined by the vote
or other affirmative expression of a majority of its members. Action may be
taken by the Committee at a meeting or in writing without a meeting. The members
of the Committee will elect one of their number as chairman and will select a
secretary who may (but need not) be a member of the Committee. The secretary
will keep a record of all meetings and acts of the Committee and will have
custody of all records and documents pertaining to its operations. Any member or
the secretary may execute any certificate or other written direction on behalf
of the Committee.

(b) Delegation of Duties. The Committee may delegate all or any portion of its
duties to a member of the Committee or another person selected to be Plan
Administrator. The Committee may retain an independent record keeper for
purposes of Plan administration and delegate to the record keeper the
responsibility for maintaining Participants’ Accounts and distributions.

5.2. Effect of Committee’s Action.

(a) Interpretation of Plan. The Plan will be interpreted by the Committee in
accordance with the terms of the Plan and their intended meanings. However, the
Committee will have the authority to make any findings of fact needed in the
administration of the Plan and will have the discretion to interpret or construe
ambiguous, unclear, or implied (but omitted) terms in any fashion it deems to be
appropriate in its sole and absolute discretion. The validity of any such
finding of fact, interpretation, construction, or decision will not be given de
novo review if challenged in court or in any other forum and will be upheld
unless clearly arbitrary and capricious.

(b) Discretionary Authority. To the extent the Committee or any Committee
delegate has been granted discretionary authority under the Plan, the prior
exercise of such authority will not obligate it to exercise such authority in a
like fashion thereafter.

(c) Corrective Amendments. If, due to errors in drafting, any Plan provision
does not accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Committee
in its sole and exclusive judgment, the provision will be considered ambiguous
and will be interpreted by the Committee in a fashion consistent with its
intent, as determined by the Committee. The Committee will amend the Plan
retroactively to cure any such ambiguity, notwithstanding anything in the Plan
to the contrary.

(d) Committee Actions Binding. This Section 5.2 may not be invoked by any person
to require the Plan to be interpreted in a manner which is inconsistent with its
interpretation by the Committee. All actions taken and all determinations made
in good faith by the Committee will be final and binding upon all persons
claiming any interest in or under the Plan.

 

12



--------------------------------------------------------------------------------

ARTICLE 6. CLAIMS PROCEDURE

6.1. Claims.

(a) Claims for Benefits. Any claim for benefits by a Participant or anyone
claiming through a Participant under the Plan (the “Claimant”) shall be
delivered in writing (or in such electronic form as designated by the Committee)
by the Claimant to the Committee. The claim shall identify the benefits being
requested and shall include a statement of the reasons why the benefits should
be granted. The Committee shall grant or deny the claim. If the claim is denied
in whole or in part, the Committee shall give written (or in such electronic
form as designated by the Committee) notice to the Claimant setting forth:
(a) the reasons for the denial, (b) specific reference to pertinent Plan
provisions on which the denial is based, (c) a description of any additional
material or information necessary to request a review of the claim and an
explanation of why such material or information is necessary, (d) an explanation
of the Plan’s claims review procedure, including the right to bring a civil
action under Section 502(a) of ERISA following exhaustion of such claims review
procedures, (e) a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, or other information relevant (as defined by Department of Labor
Regulation Section 2560.503-1(m)) to the claim. The notice shall be furnished to
the Claimant within a period of time not exceeding ninety (90) days (or
forty-five (45) days in the event of a claim involving a Disability
determination) after receipt of the claim, except that such period of time may
be extended, if special circumstances should require, for an additional ninety
(90) days (or thirty (30) days in the case of a Disability determination)
commencing at the end of the initial ninety (90)-day (or, as applicable,
forty-five (45)-day) period. In the case of a claim involving a Disability
determination, the Committee may extend this period for an additional thirty
(30) days if the Claimant is notified of the extension before the end of the
initial thirty (30)-day extension. Written (or in such electronic form as
designated by the Committee) notice of any such extension shall be given to the
Claimant before the expiration of the initial period and shall indicate the
special circumstances requiring the extension and the date by which the final
decision is expected to be rendered.

(b) Appeals Procedure. A Claimant who has been denied a claim for benefits, in
whole or in part, may, within a period of sixty (60) days (or one hundred and
eighty (180) days in the case of a claim involving a Disability determination)
following his receipt of the denial, request a review of such denial by filing a
written (or in such electronic form as designated by the Committee) notice of
appeal with the Committee. If the written request for review is not made within
the specified sixty (60)-day (or, as applicable, one hundred and eighty
(180)-day) period, the Claimant will waive the right to review by the Committee.
In connection with an appeal, the Claimant (or his authorized representative)
may review, free of charge, pertinent documents and may submit evidence and
arguments in writing (or in such electronic form as designated by the Committee)
to the Committee, regardless of whether or not such information was considered
in connection with the initial benefits determination. The Committee may decide
the questions presented by the appeal, either with or without holding a hearing,
and shall issue to the Claimant a written (or in such electronic form as
designated by the Committee) notice setting forth: (a) the specific reasons for
the decision, (b) specific reference to the pertinent Plan provisions on which
the decision is based, (c) a statement that, upon written request and free of
charge, the claimant will be provided reasonable access to, and copies of, all
documents, records,

 

13



--------------------------------------------------------------------------------

and other information relevant to his claim for benefits, and (d) a statement of
the claimant’s right to bring a civil action under ERISA Section 502(a). The
notice shall be issued within a period of time not exceeding sixty (60) days (or
forty-five (45) days in the event of a claim involving a Disability
determination) after receipt of the request for review; except that such period
of time may be extended, if special circumstances (including, but not limited
to, the need to hold a hearing) should require, for an additional sixty
(60) days commencing at the end of the initial sixty (60)-day (or, as
applicable, forty-five (45)-day) period. Written (or in such electronic form as
designated by the Committee) notice of any such extension shall be provided to
the Claimant prior to the expiration of the initial sixty (60)-day (or, as
applicable, forty-five (45)-day) period. The decision of the Committee shall be
final and conclusive.

(c) Exhaustion of Remedies. The procedures under this Section 6.1 shall be the
exclusive procedures for claiming benefits under the Plan. No legal or equitable
action for benefits under the Plan shall be brought unless and until the
Claimant (i) has submitted a written (or in such electronic form as designated
by the Committee) application for benefits in accordance with Section 6.1(a),
(ii) has been notified by the Committee that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with Section 6.1(b), and (iv) has been notified in writing that the Committee
has affirmed the denial of the application; provided, that legal action may be
brought after the Committee has failed to take any action on the claim within
the time periods prescribed in Section 6.1(b).

(d) Limitation on Commencing Actions. In no event may any legal or equitable
action for benefits under the Plan be brought in a court of law or equity with
respect to any claim for benefits more than one (1) year after the final denial
(or deemed final denial) of the claim by the Committee.

ARTICLE 7. MISCELLANEOUS

7.1. Amendment or Termination of the Plan.

The Company reserves the right to amend or terminate this Plan at any time,
provided that no amendment or termination will adversely affect the right of any
Participant or Beneficiary to a payment under the Plan or reduce any
Participant’s Account. Amendment or termination will be by written instrument
executed by the Company. Notwithstanding the foregoing, upon any termination of
this Plan, the Company may, in its sole and absolute discretion, accelerate the
payment of amounts under all Accounts upon termination of this Plan to the
extent permissible under Section 409A of the Code without the imposition of the
additional tax set forth in Section 409A(a)(1)(B) of the Code.

7.2. No Contract for Employment.

Nothing in the Plan shall confer upon a Participant the right to continue in the
employ of the Company or an Affiliated Entity or shall limit or restrict the
right of the Company or any Affiliated Entity to terminate the employment of a
Participant at any time with or without cause.

 

14



--------------------------------------------------------------------------------

7.3. Payments to Persons under Legal Disability. 

If any benefit payment hereunder becomes payable to a Participant determined by
the Committee to be under any legal incapacity, payments under this Plan shall
be made instead to the guardian or legal representative of such person and such
payment shall constitute a full and complete discharge of all obligations under
the Plan to the Participant.

7.4. Unclaimed Benefits. 

Each Participant shall keep the Committee informed of his current address and
the current address of his Beneficiary(ies). The Committee shall not be
obligated to search for the whereabouts of any Participant or Beneficiary, and
if such person cannot be located within three (3) years from the date any
payment hereunder is first due to be made, then there shall be no further
obligation to pay any benefits under this Plan to such Participant or
Beneficiary, and such benefit shall be irrevocably forfeited.

7.5. Multiple Claims for Benefits. 

If multiple claims are received by the Committee with respect to any benefits
payable under this Plan, payment by the Committee to such person or persons as
the Committee determines to be entitled to receive such payment shall constitute
a full and complete discharge of all obligations under this Plan with respect to
such payment. Benefit payments under this Plan may be suspended by the Committee
pending resolution of multiple claims to the satisfaction of the Committee.

7.6. Construction. 

Unless the contrary is plainly required by the context, wherever any words are
used herein in the masculine gender, they shall be construed as though they were
also used in the female gender, and vice versa, and wherever any words are used
herein in the singular form, they shall be construed as though they were also
used in the plural form, and vice versa. The section and other headings
contained in this Plan are for reference purposes only and will not control or
affect the construction of this Plan or its interpretation in any respect.
Section and subsection references are to this Plan unless otherwise specified.

7.7. Funding. 

(a) This Plan is an unfunded plan of deferred compensation which is not intended
to meet the qualification requirements of Section 401 of the Code. Each
Participant’s Account represents the unsecured contractual obligation of the
Company.

(b) Although not obligated to do so, the Company may choose to set aside funds
or other assets to assist in funding its obligations under this Plan. Such funds
or assets may be placed in trust with a trustee selected by the Committee
subject to such agreement as the Committee may approve. The Committee will
direct the investment of any such funds in a manner designed to assist the
Company in meeting its obligations. The principal and any earnings on funds set
aside in trust will be used exclusively to assist the Company in meeting its
obligations under this Plan, but Participants and any Beneficiaries will have no
preferred claim on, or any beneficial ownership in, any assets of the trust
prior to the time any such assets are paid to the Participants or Beneficiaries
as benefits. All assets in the trust will be subject to the claims of the
Company’s general creditors under state and federal law in the event of
insolvency or bankruptcy of the Company.

 

15



--------------------------------------------------------------------------------

(c) No Participant will have any right, title, or interest in or to any
investments which the Company may make to aid in meeting its obligations under
this Plan. Nothing contained in this document and no action taken pursuant to
its provisions will create, or be construed to create, a trust of any kind or a
fiduciary relationship between the Company or the Committee and a Participant or
any other person. To the extent that any person acquires a right to receive
payments from the Company pursuant to this Plan, such rights will be no greater
than the right of an unsecured creditor of the Company.

7.8. Participant’s Interest. 

No Participant may assign, transfer, alienate, or encumber in any manner his
interest under this Plan. No Participant may borrow funds and grant a security
interest or otherwise pledge his rights under this Plan. No provision of this
Plan will be construed to limit the right of the Company to discharge any
Participant or to confer upon any Participant the right to continued employment
or any other right not specifically granted in this document.

7.9. Withholding. 

To the extent required by federal, state, and local laws, distributions from the
Plan shall be subject to income tax and other withholding obligations.

7.10. Severability. 

If any provision in the Plan is held by a court of competent jurisdiction to be
invalid, void, or unenforceable, the remaining provisions shall nevertheless
continue in full force and effect without being impaired or invalidated in any
way.

7.11. Governing Law. 

This Plan and all rights thereunder, and any controversies or disputes arising
with respect thereto, shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, applicable to agreements made
and to be performed entirely within such State, without regard to conflict of
laws provisions thereof that would apply the law of any other jurisdiction.

 

16